DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 19 April 2021 is acknowledged.
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin, Jr., U.S. Patent Application Publication No. 2013/0324819 A1 (“Colvin”).
As to Claim 1, Colvin teaches the following:	
An analyte sensor (“sensor”) 900 (see “FIG. 3 is a schematic view of a sensor 900 embodying aspects of the present invention.” in para. [0039]) comprising:
an excitation light source (“light source”) 108 configured to emit light within an excitation wavelength range (see “In some embodiments, the sensor 900 may include a light source 108, which may be, for example, a light emitting diode (LED) or other light source, that emits radiation, including radiation over a range of wavelengths that interact with the indicator molecules 104.” in para. [0044]); 
an indicator (“indicator molecules”) 104 configured to emit light within an indicator wavelength range when in the presence of an analyte of interest and when energized by light within the excitation wavelength range (see “In some embodiments, the sensor 900 may include indicator molecules 104. The indicator molecules 104 may be fluorescent indicator molecules (e.g., Trimethyltrifluromethylsilane (TFM) fluorescent indicator molecules) or absorption indicator molecules. The indicator molecules 104 may reversibly bind an analyte (e.g., glucose). When an indicator molecule 104 has bound the analyte, the indicator molecule may become fluorescent, in which case the indicator molecule 104 is capable of absorbing (or being excited by) excitation light 329 and emitting light 331. In one non-limiting embodiment, the excitation light 329 may have a ” in para. [0042]), 
wherein the excitation wavelength range is at least partially different from the indicator wavelength range (see “In one non-limiting embodiment, the excitation light 329 may have a wavelength of approximately 378 nm, and the emission light 331 may have a wavelength in the range of 400 to 500 nm.” in para. [0042]);
an indicator signal filter (not labeled, combination of “thin film (dichroic) filter 111”, “thin glass filter”, and “angle of incidence (AOI) filter element 724”)  configured to transmit light only within a prescribed wavelength range that includes at least part of the indicator wavelength range and does not include the excitation wavelength range (see “The signal filter 111 may be configured to pass a narrow band of wavelengths including the wavelength of the emission light 131 emitted (e.g., fluoresced) by the indicator molecules 104 in the graft 106. For instance, the peak emission of the indicator molecules 104 may occur around 435 nm, and the signal filter 111 may pass light in the range of 400-500 nm and prevent other light from reaching the first photodetector 110 (e.g., by reflecting most of the light outside the 400-500 nm range).” in para. [0048]), 
wherein said indicator signal filter comprises: 
thin film (dichroic) filter” or “thin film (dichroic) filter”) 111 (see “one or more filters may be thin film (dichroic) filters” in para. [0047]); 
a second layer (not labeled) comprising a reflective filter (“angle of incidence (AOI) filter element”) 724 (see In some embodiments, the sensor 900 may include an angle of incidence (AOI) filter element 724, as illustrated in FIGS. 4-6, to prevent light having high angles of incidence from reaching a dichroic bandpass filter (e.g., dichroic bandpass filter 111) and may, therefore, prevent light having high angles of incidence from reaching a photodetector (e.g., signal photodetector 110).” in para. [0054]); and
a third layer (not labeled) comprising a transparent material (“thin glass filter”, not labeled)  disposed between the first layer and the second layer (see “In some embodiments, the one or more filters may be thin glass filters.” in para. [0047]); and
an indicator signal photodetector (“first photodetector”) 110 configured to receive light emitted by the indicator 104 and transmitted by the indicator signal filter 111 (see “In some embodiments, the first photodetector 110 may be configured to (a) receive the emission light 131 that is emitted from the indicator molecules 104 in the graft 106 and (b) ” in para. [0050]).
As to Claim 2, Colvin teaches the following:	
wherein the indicator signal photodetector 110 comprises a photodiode (see “The sensor 900 may also include one or more photodetectors (e.g., photodiodes, phototransistors, photoresistors or other photosensitive elements).” in para. [0045]).
As to Claim 3, Colvin teaches the following:	
wherein the excitation light source comprises an LED (see “In some embodiments, the sensor 900 may include a light source 108, which may be, for example, a light emitting diode (LED) or other light source, that emits radiation, including radiation over a range of wavelengths that interact with the indicator molecules 104.” in para. [0044]).
As to Claim 5, Colvin teaches the following:	
wherein the indicator wavelength range is 400 nm to 500 nm (see para. [0048]).
As to Claim 6, Colvin teaches the following:	
wherein the indicator wavelength range comprises a peak wavelength at about 435 nm (see  [0048]).
As to Claim 7, Colvin teaches the following:	
wherein the excitation light source emits light having a peak at about 370 - 378 nm (see para. [0049]).
As to Claim 8, Colvin teaches the following:	

As to Claim 9, Colvin teaches the following:	
a reference signal filter (not labeled, combination of “thin film (dichroic) filter 113”, “thin glass filter”, and “angle of incidence (AOI) filter element 724”) constructed and arranged to transmit light only within a prescribed wavelength range that includes at least part of the excitation wavelength range and does not include the indicator wavelength range (see “The reference filter 113 may be configured to pass a narrow band of wavelengths including the wavelength of a reference light. In one non-limiting embodiment, the reference light passed by the reference filter 113 may have the same wavelength as the excitation light 129 (e.g., 378 nm), and the reference filter 113 may pass light in a narrow band (e.g., 350-400 nm) including the wavelength of the excitation light 129 and prevent other light from reaching the second photodetector 112. However, this is not required, and, in other embodiments, the reference light passed by the reference filter 113 may have a different wavelength than the excitation light 129 (e.g., the wavelength of light emitted by reference indicator molecules that are unaffected or generally unaffected by the presence and/or concentration of the analyte), and/or the reference filter 113 may pass light in a different (e.g., narrower, expanded, or shifted) wavelength range.” in para. [0049]), 

a first layer (not labeled) comprising an absorption filter (“reference filter”, “thin film (dichroic) filter”, or “thin film (dichroic) filter”) 113 (see “The reference filter 113 may be configured to pass a narrow band of wavelengths including the wavelength of a reference light.” in para. [0049]; and “dichroic filter (e.g., dichroic band pass filter 111 or 113)” in para. [0056]); 
a second layer (not labeled) comprising a reflective filter (“angle of incidence (AOI) filter element”) 724 (see In some embodiments, the sensor 900 may include an angle of incidence (AOI) filter element 724, as illustrated in FIGS. 4-6, to prevent light having high angles of incidence from reaching a dichroic bandpass filter (e.g., dichroic bandpass filter 111) and may, therefore, prevent light having high angles of incidence from reaching a photodetector (e.g., signal photodetector 110).” in para. [0054]); and
a third layer (not labeled) comprising a transparent material (“thin glass filter”, not labeled)  disposed between the first layer and the second layer (see “In some embodiments, the one or more filters may be thin glass filters.” in para. [0047]); and
second photodetector”) 112 configured to receive light emitted by the excitation light source 108, reflected off the indicator 104, and transmitted by the reference signal filter (see “In some embodiments, the second photodetector 112 may be configured to receive the reference light and generate a signal indicative of the amount of light received thereby. In some embodiments, the reference light may have the same wavelength as the excitation light 129 emitted by the light source 108 and, as illustrated in FIG. 3, may include a portion of the excitation light 129 that is reflected from the graft 106.” in para. [0051]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colvin, Jr., U.S. Patent Application Publication No. 2013/0324819 A1 (“Colvin”), as applied to claim 1 above, and further in view of Darrow et al., U.S. Patent Application Publication No. 2002/0043651 A1 (“Darrow”).
As to Claim 4, Colvin teaches the subject matter of claim 1 above.  Colvin does not teach the following:
wherein the indicator comprises a fluorophore.
However, Darrow teaches the following:
an indicator comprises a fluorophore (see “In preferred embodiments of the invention, the polyhydroxylate analyte is glucose and the fluorescent sensor molecule comprises a multifunctional arylboronic moiety that serves as both a glucose recognition/binding moiety and a fluorescent signal transducer that produces fluorescence emission signal upon glucose binding. The arylboronic moiety is capable of specifically, and reversibly, binding to glucose in fluids and the signal that is ” in para. [0074]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Colvin’s indicator (see “The indicator molecules 104 may be fluorescent indicator molecules (e.g., Trimethyltrifluromethylsilane (TFM) fluorescent indicator molecules) or absorption indicator molecules.” in para. [0042]) to be fluorophore, as taught by Darrow, because Darrow’s molecule is within the scope of indicator molecules of Colvin (“The indicator molecules 104 may be fluorescent indicator molecules…”, para. [0042]), and Darrow’s teaching is within the same field of endeavor, i.e. fluorescence based methods for determining analyte concentration.
9.	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin, Jr., U.S. Patent Application Publication No. 2013/0324819 A1 (“Colvin”), in view of Darrow et al., U.S. Patent Application Publication No. 2002/0043651 A1 (“Darrow”).
As to Claim 10, Colvin teaches the following:	
sensor”) 900 (see “FIG. 3 is a schematic view of a sensor 900 embodying aspects of the present invention.” in para. [0039]) comprising:
an excitation light source (“light source”) 108 configured to emit light within an excitation wavelength range (see “In some embodiments, the sensor 900 may include a light source 108, which may be, for example, a light emitting diode (LED) or other light source, that emits radiation, including radiation over a range of wavelengths that interact with the indicator molecules 104.” in para. [0044]); 
an indicator (“indicator molecules”) 104 configured to emit light within an indicator wavelength range when in the presence of an analyte of interest and when energized by light within the excitation wavelength range (see “In some embodiments, the sensor 900 may include indicator molecules 104. The indicator molecules 104 may be fluorescent indicator molecules (e.g., Trimethyltrifluromethylsilane (TFM) fluorescent indicator molecules) or absorption indicator molecules. The indicator molecules 104 may reversibly bind an analyte (e.g., glucose). When an indicator molecule 104 has bound the analyte, the indicator molecule may become fluorescent, in which case the indicator molecule 104 is capable of absorbing (or being excited by) excitation light 329 and emitting light 331. In one non-limiting embodiment, the excitation light 329 may have a wavelength of approximately 378 nm, and the emission light 331 ” in para. [0042]); and
an indicator signal photodetector (“first photodetector”) 110 positioned to receive light emitted by the indicator 104 (see “In some embodiments, the first photodetector 110 may be configured to (a) receive the emission light 131 that is emitted from the indicator molecules 104 in the graft 106 and (b) generate a signal indicative of the amount of light received thereby.” in para. [0050]); …
Colvin does not teach the following:
wherein the indicator 104 is configured to continue to emit the light within the indicator wavelength range for a period of time after the excitation light source stops emitting light.
However, Darrow teaches the following:
an indicator is configured to continue to emit the light within the indicator wavelength range for a period of time after the excitation light source stops emitting light (see para. [0079]-[0080] and [0101]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Colvin’s indicator  (see “The indicator molecules 104 may be fluorescent indicator molecules (e.g., Trimethyltrifluromethylsilane (TFM) fluorescent indicator molecules) or absorption indicator molecules.” in para. [0042]) to emit the light within the indicator wavelength range for a period of time after the excitation fluorescence lifetime of a fluorescent sensor molecule”), as taught by Darrow, in order to sense and quantify the presence of an analyte.  Darrow provides an improvement in quantifying the presence of the analyte as follows (see Darrow, para. [0072]):
The invention disclosed herein provides fluorescence based methods for the determination of polyhydroxylate analyte concentrations as well as optical polyhydroxylate analyte sensors and sensor systems. In particular, the invention provides methods of quantifying the abundances or concentrations of polyhydroxylate analyte by measuring changes in the fluorescence lifetimes. These quantification methods are more accurate than traditional methods such as those that employ steady-state measurements of changes in fluorescence intensities.

As to Claim 11, Darrow teaches the following:	
wherein the period of time is 0.3 msec to 10 msec (see para. [0079]-[0080] and [0101]).
As to Claim 12, Colvin teaches the following:	
an optic filter (not labeled, combination of “thin film (dichroic) filter 111”, “thin glass filter”, and “angle of incidence (AOI) filter element 724”)  operatively associated with the indicator signal photodetector 110, the optic filter being configured to transmit light having a wavelength range that at least partially incudes the indicator wavelength range (see “The signal filter 111 may be configured to pass a narrow band of wavelengths including the wavelength of the emission light 131 emitted (e.g., fluoresced) by the indicator molecules 104 in the graft 106. For instance, the peak emission of the indicator molecules 104 may occur ” in para. [0048]).
As to Claim 13, Colvin teaches the following:	
wherein the optic filter comprises a dichroic filter (see para. [0048]).
As to Claim 14, Colvin teaches the following:	
a reference signal photodetector (“second photodetector”) 112 positioned to receive light emitted by the excitation light source 108 and reflected off the indicator 104 (see “In some embodiments, the second photodetector 112 may be configured to receive the reference light and generate a signal indicative of the amount of light received thereby. In some embodiments, the reference light may have the same wavelength as the excitation light 129 emitted by the light source 108 and, as illustrated in FIG. 3, may include a portion of the excitation light 129 that is reflected from the graft 106.” in para. [0051]).
As to Claim 15, Colvin teaches the following:	
a reference optic filter (not labeled, combination of “thin film (dichroic) filter 113”, “thin glass filter”, and “angle of incidence (AOI) filter element 724”) operatively associated with the reference signal photodetector 112, the reference optic filter being configured to transmit light having a wavelength range that at least partially incudes the excitation wavelength range (see “The reference filter 113 may be configured to pass a narrow band ” in para. [0049]).
As to Claim 16, Colvin teaches the following:	
wherein the reference optic filter comprises a dichroic filter (see para. [0056]).
As to Claim 17, Colvin in view of Darrow teaches the subject matter of claim 13 above.  Colvin does not teach the following:
wherein the indicator comprises a fluorophore.
However, Darrow teaches the following:
an indicator comprises a fluorophore (see “In preferred embodiments of the invention, the polyhydroxylate analyte is glucose and the fluorescent sensor molecule comprises a multifunctional ” in para. [0074]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Colvin’s indicator (see “The indicator molecules 104 may be fluorescent indicator molecules (e.g., Trimethyltrifluromethylsilane (TFM) fluorescent indicator molecules) or absorption indicator molecules.” in para. [0042]) to be fluorophore, as taught by Darrow, because Darrow’s molecule is within the scope of indicator molecules of Colvin (“The indicator molecules 104 may be fluorescent indicator molecules…”, para. [0042]), and Darrow’s teaching is within the same field of endeavor, i.e. fluorescence based methods for determining analyte concentration.
Allowable Subject Matter
10.	Claims 18-23 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 18-23, Colvin merely teaches the following:	
An analyte sensor (“sensor”) 900 (see “FIG. 3 is a schematic view of a sensor 900 embodying aspects of the present invention.” in para. [0039]) comprising:
an excitation light source (“light source”) 108 configured to emit light within an excitation wavelength range (see “In some embodiments, the sensor 900 may include a light source 108, which may be, for example, a light emitting diode (LED) or other light source, that emits radiation, including radiation over a range of wavelengths that interact with the indicator molecules 104.” in para. [0044]); 
a first indicator (“indicator molecules”) 104 configured to emit light within a first indicator wavelength range when in the presence of an analyte of interest and when energized by light within the excitation wavelength range (see “In some embodiments, the sensor 900 may include indicator molecules 104. The indicator molecules 104 may be fluorescent indicator molecules (e.g., Trimethyltrifluromethylsilane (TFM) fluorescent indicator molecules) or absorption indicator molecules. The indicator molecules 104 may reversibly bind an analyte (e.g., glucose). When an indicator molecule 104 has bound the analyte, ” in para. [0042]); …
However, neither Colvin, Darrow, nor the prior art of record teaches the analyte sensor of base claim 18, including the following, in combination with all other limitations of the base claim:
a second indicator positioned to receive light emitted by the first indicator and configured to emit light within a second indicator wavelength range when energized by light emitted by the first indicator; and
an indicator signal photodetector positioned to receive light emitted by the second indicator,
wherein the second indicator is configured to continue to emit light for a period of time after the excitation light source stops emitting light.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/02/2021